DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2021 has been entered.
Claims 1, 5, 9-10, 13, 18, 21-22, 28-30, and 35 are pending in the application. Claims 1 and 18 have been amended. Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 5, 9-10, 13, 18, 21-22, and 28-30 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Due to the amendment of independent claim 1, the claims of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “2-30 mM”: (1) U.S. Provisional Application No. 62/380,440. The effective filing date for claims 1, 5, 9-10, 13, 18, 21-22, and 28-30 of the instant application is August 28, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed October 18, 2021 is acknowledged.
Status of the Claims 
The rejection of claims 18, 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the cancellation of “or said analog” and cancellation of claims 33 and 34.
The rejection of claim 33 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancellation of claim 33.
The rejection of claims 1, 9, 18, 21, 22, 28, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by FR2405650 is maintained.
The rejection of claims 1, 9, 18, 21 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by the Bahadur Publication is withdrawn due to Applicant’s amendment of claim 1.
The rejection of claims 1, 5, 9, 10, 13, 18, 21, 22, 30 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman (US 2004/0266852) in view of the is withdrawn due to amendment of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-10, 13, 18, 21-22, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to the plant" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to recite “controlling a fungus infection in a fruit, a leaf, a seed, or a flower”, while these are plants and plants parts, Applicant has cancelled the phrase “a plant” earlier in the claim 1. The previous claim recited “infection in a plant”. With the cancellation of “a plant” earlier in the claim, there is lack of antecedent basis for “the plant” in lines 2 and 3.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 18, 21, 22, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2405650. FR2405650 cited by Applicant on the IDS filed 11/22/2020.
Regarding claim 1, FR2405650 discloses an example of the practical conditions for treatment with (L) phenyl alanine, in the case of fusarium silt tomatoes (page 3, lines 82-83, Translation). 
Regarding claim 22, Plantlets of lycopersicum esculentum, variety Saint-Pierre, are cultivated (page 3, lines 8-89, Translation) (claim 22, tomato). 
Regarding claims 1, 9, 18, 21, 29, Twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium (claim 9, applying pre-harvest, claim 21, applying by soaking; claim 18 dip or a concentrate), the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 this 
Regarding claims 1 and 22, after the 3 days of treatment, the plantlets to be inoculated are pulled up. After washing the roots, their ends are cut to facilitate the penetration of the pathogen. The root system is then immersed for two hours in a suspension of conidia containing on the order of 8 to 10 x106 conidia/ml of Fusarium oxysporum F. sp. Lycopersici (page 3, lines 100-104, Translation). To estimate the severity of the disease triggered by fusarium, the size of the plants is measured as a function of time, the date of infestation, being time zero of the experiment, only aerial part being considered (page 3, lines 112-114, Translation). The treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants from Fusarium wilt and that the size of the plants is not influenced by the treatment with (L) phenyl alanine (page 4, lines 131-133, Translation). 
Regarding claim 28, the reference teaches carrying out the treatment in “a condition room” (page 3, lines 100+, Translation), which reads on the “storage facility” as the term can be broadly and reasonably interpreted to be any room. 
Regarding claim 1, the reference teaches using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) (page 3, line 85, Translation).
FR2405650 meets all the limitations of the claims and thereby anticipates the claims.
Response to Arguments
Applicant's arguments filed September 12, 2021 have been fully considered but they are not persuasive. Applicant argues that FR2405650 is directed only to tracheomycosis and lacks any reference to any other plant part and that the words “flower”, “fruit”, “leaf”, “foliage”, or “canopy” do not appear in the entire disclosure of FR2405650. Applicant concludes that FR2405650 not only does not disclose the pivotal elements of claim 1 which include a fruit, a leaf, a seed, or a flower in connection to controlling a fungus infection, but is rather solely directed to an internal vascular organ -xylem. In response to Applicant’s argument, FR2405650 discloses twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium, the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 for 3 consecutive days. This teaching indicates that seedings that have 2 leaves are treated with (L) phenyl alanine M/100. FR2405650 further discloses that the treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants against Fusarium wilt. This teaching indicates that (L) phenyl alanine protects the tomato plants. The tomato plant includes the fruit and leaves of the tomato plant. Regarding Applicant’s argument about xylem, Applicant’s method is directed to “applying to the plant 2-30 mM for controlling said fungus infection in the fruit, the leaf, the seed, or the flower”. FR2405650 discloses twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium, the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 (~10mM) for 3 consecutive days, which is the same method as the application method currently claimed. As such, even if FR2405650 indicates (L) phenyl alanine is taken up .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 9, 10, 13, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman (US 2004/0266852) in view of FR2405650. FR2405650 cited by Applicant on the IDS filed 11/22/2020.

Applicant’s Invention
Applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 2-30 mM of a phenylalanine for controlling said fungus infection in the plant.   

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Regarding claims 1 and 9, Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water (page 13, claim 26). The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid different from the fatty acid, selected from phenylalanine and tyrosine (page 12, claim 1). 
	Coleman teaches that the organic acid is in an amount between 0.001% v/v and about 4.0% v/v, which is 10 ppm to 40,000 ppm, which is converted to 0.06 mM to 242 mM. 
	Regarding claim 5, Coleman teaches fungus is selected from Botrytis cinera and Alternaria sp. (pages and 4, paragraph 33).
	Regarding claims 9 and 13, Coleman teaches the agricultural composition can be applied either as a pre-emergent, post-emergent, foliar or post-harvest application (pre-harvest, post-bloom stage, bloom stage, or pre-bloom stage).
	Regarding claims 10, 13, 18, 21, and 28, Coleman teaches the fungicide composition can be provided as: a preservative to treat and/or preserve the harvested 
	Regarding claim 22, specific examples in which the fungicide composition finds particular use include crops, strawberries, blueberries, stone fruit, and dry beans (page 3, paragraph 30).
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Coleman does not specifically disclose the phenylalanine is applied to a plant at 2-30 mM. It is for this reason FR2405650 is added as a secondary reference. 
The teachings of FR2405650 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Coleman and FR2405650 and use 2-30 mM of phenylalanine in the composition. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
In addition, one of ordinary skill in the art would have been motivated to use known application rates and experiment to optimize the amount of phenylalanine needed in the composition to provide fungicidal protection of the fruit, the leaf, the seed, or the flower. The adjustment of conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited reference) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2004/0266852) in view of FR2405650 as applied to claims 1, 5, 9, 10, 13, 18, 21, and 22 above, and further in view of the Schilder Publication (2009, MSU Extension) and the Ivey Publication (2015, LSU Ag Center, Plant Disease Facts). FR2405650 cited by Applicant on the IDS filed 11/22/2020.
Applicant’s Invention
Applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 2-30 mM of a phenylalanine for controlling said fungus infection in the plant.   

Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Coleman and FR2405650 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Coleman and FR2405650 do not specifically disclose applying comprises weekly administration during blossom pre-harvest as recited in claim 30. It is for this reason the Schilder Publication and the Ivey Publication are added as a secondary reference.

The Ivey Publication teaches guidelines to provide a general spray program for managing foliar diseases of staked tomatoes produced in Louisiana. The programs are designed for weekly applications and take into consideration fungicide resistance development, label rates and restrictions and preharvest intervals (page 4, Volume-based Spray Programs for Fresh Market Tomato Disease Management).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Coleman, FR2405650, the Schilder Publication and the Ivey Publication and administer phenylalanine weekly during blossom pre-harvest as a matter of experimentation and optimization. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising phenylalanine. One of ordinary skill in the art would have been motivated to use teachings from the prior art to determine the optimal time to apply the fungicide, such as blossom pre-harvest and the number of applications, such as weekly. One of ordinary skill in the art would have been motivated 
Likewise, it would have been obvious to one of ordinary skill in the art to apply the composition weekly based on the teachings of the Ivey Publication, which provides guidelines for weekly applications. Since Coleman teaches that no limitation of the scope of the invention is thereby intended, any alterations and further modifications in the described compositions, methods, or systems, and any further applications of the principles of the invention as described herein, are contemplated as would normally occur to one skilled in the art to which the invention relates. Thus, the adjustment of particular conventional working conditions, i.e., weekly applications is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed September 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the present Application provides that at least 2 mm phenylalanine, but not 1 mM or less phenylalanine should be used. Applicant argues that Coleman is completely irrelevant to present claim 1 requiring the presence of 2-30 mM phenylalanine and that Coleman’s wide range of concentrations include refractory concentrations and concentrations higher than 30 mM which are harmful and result in the formation of white doted stains on the treated plants. In response to Applicant’s argument, as indicated in the new rejection of record, Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic acid different from the fatty acid, selected from phenylalanine and tyrosine. One of ordinary skill in the art would have been motivated to use 2-30 mM in the composition because Coleman teaches that the organic acid is in an amount between 0.001% v/v and about 4.0% v/v, which is 10 ppm to 40,000 ppm, which is converted to 0.06 mM to 242 mM. The claimed ranges 2-30 mM fall within the range taught by Coleman. One of ordinary skill in the art would have been motivated to use application rates that are known in the prior art to control fungi, such as the range taught in FR2405650, ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) to control fungi, as a person with ordinary skill has good reason to pursue known options within KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Likewise, one of ordinary skill in the art would have been motivated to use know application rates and experiment to optimize the amount of phenylalanine needed in the composition to provide fungicidal protection of the plant. The adjustment of conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited reference) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding Applicant’s argument that the Schilder Publication and the Ivey Publication do not cure the deficiencies of Coleman, the Schilder Publication and the Ivey Publication were add to provide a motivation for weekly administration during blossom pre-harvest of phenylalanine, as indicated herein above. 
The examiner maintains that the claimed concentration of phenylalanine is taught in the art and thus using the claimed concentration of phenylalanine is not unexpected and/or surprising as the state of the art directly teach the concentration. Further, applicant claims a method for controlling a fungus infection in a fruit, a leaf, a seed or a flower, the method comprising applying to the plant 2-30 mM of a phenylalanine for controlling said fungus infection in the plant. The data does indicate that the concentration of 0.5-30 mM of phenylalanine treats fungus-afflicted plants; confers plant resistance against fungus and increases plant tolerance against fungus. However, the claims are directed to the control of any fungus infection. The data provided indicates 
The claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANDRIAE M HOLT/Examiner, Art Unit 1616    
                                                                                                                                                                                         
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616